Title: To Thomas Jefferson from Richard Claiborne, 1 May 1781
From: Claiborne, Richard
To: Jefferson, Thomas



Sir
Richmond. 1st. May 1781

This day the Marquis de la Fayette has given me orders to purchase Sixty good horses for Continental Service, to mount Major Nelsons Corps, and the Field Officers of the Continental detachment from the Northward. I have employed Gentlemen for this purpose, and given them very pointed instructions. In consequence they assure me that the business shall be done without delay; and, that the horses shall be agreeable to the discription; or by the obligations which they have laid themselves under, such as shall be different will be turned upon their hands. This mode will relieve one part of the inhabitants whose property has been impressed, but it will involve many more unless some timely measures are  taken to pay off the account. Upon as low a Calculation as I can make, considering the Quality of the horses; at least Four hundred thousand Pounds will be necessary to discharge the debt.
It has become necessary for me to inform your Excellency, that the demands of the Quarter Masters department with the Army will require a large sum of money. I beg leave to ask for this branch Six hundred thousand Pounds which added to the four hundred thousand for the horses will make one Million. I can assure your Excellency that this is a very reasonable request compared to the great demands that will be made.
I find it Necessary to inform your Excellency likewise that the unsafe situation of my Manufactures at the Towns upon Navigation, and the manner in which they have been unfixed in consequence of the enemy, has obliged me to look out for some retired part within the State where such business may be conducted with ease. I fixed upon the point of Fork, and acquainted your Excellency with my intentions, which was requisite from a principle of respect, and public peace, as I would not do a thing which would produce any disagreeable consequences; but your Excellency was pleased to decline that approbation which I was in great hopes to have had. However as I have reconsidered the matter and cannot find that the duties of Continent or State will by any means interfere, agreeable to the opinion of Mr. Ross the Proprietor of the land and many others, I have written to Major Drew my Assistant in that district to get some reputable Gentlemen to examine and make their reports in writing. These I shall lay before Your Excellency, and hope that their opinions will not be disagreeable to you as the principle upon which I have acted is candid, and to facilitate the business of the department under my direction.
I have the honor to be with the highest respect & esteem Your Excellencys Most obedient Humble Servant,

Rd. Claiborne D.Q.Mr. S.V.


P.S. I beg your Excellency for a Warrant for the one Million requested in this letter.

